                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

Marco D. Keitt,                              )
                                             )          Civil Action No.: 0:18-cv-01462-JMC
                       Plaintiff,            )
                                             )
       v.                                    )                          ORDER
                                             )
S.C. Dept. of York, S.C. Dept. of Social     )
Services, State of S.C., and County of York, )
                                             )
                       Defendants.           )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on July 18, 2018. (ECF No. 16.) The Report addresses Plaintiff

Marco D. Keitt’s (“Plaintiff”) Complaint (ECF No. 1) and recommends that the court dismiss the

Complaint with prejudice. (Id. at 5.) For the reasons stated herein, the court ACCEPTS the Report

and DISMISSES the Complaint with prejudice.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (ECF No. 16.) As brief background, Plaintiff, proceeding pro se

and in forma pauperis, filed his Complaint on May 30, 2018. (ECF No. 1.) Plaintiff challenged his

state child support obligations and sought to “disestablish” paternity based on fraud and duress.

(Id. at 1.) Plaintiff sought, at least, $40,000.00 in damages for the amount of child support he has

paid plus additional monies for his pain and suffering. (Id. at 5.) On June 14, 2018, the Magistrate

Judge issued an Order notifying Plaintiff that his Complaint was subject to summary dismissal

because he failed to allege sufficient factual allegations, or cite to appropriate statutory provisions,

establishing he is entitled to the relief he requests. (ECF No. 9 at 4.) The Order further advised



                                                   1
Plaintiff that he had fourteen days to file an amended complaint or otherwise cure the identified

deficiencies in his pleadings. (Id. at 5.) On that same day, the Order was mailed to Plaintiff. (ECF

No. 9.) Plaintiff failed to respond to the Magistrate Judge’s Order and has not contacted the court.

(ECF No. 16 at 2.)

       The Magistrate Judge filed the Report on July 18, 2018. (Id.) The Report stated that the

statute and rules which Plaintiff cited do not support his claim to void his child support or otherwise

entitle him to pursue a federal action on the relief he seeks. (Id. at 3–4.) Although a federal court

must liberally construe pro se pleadings, the court cannot ignore a clear failure in a pleading to

allege facts that set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc.

Servs., 901 F.2d 387, 390–91 (4th Cir. 1990). The Report recommended that the court dismiss the

Complaint with prejudice. (Id. at 5.) Plaintiff was apprised of his opportunity to file objections to

the Report on July 18, 2018. (Id. at 7.) Plaintiff has neither objected to the Report nor contacted

the court in any way.

                                  II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or modify,

in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).



                                                  2
                                         III. DISCUSSION

       In the absence of specific objections to the Magistrate Judge’s Report, the court is not

required to give any explanation for adopting the Report. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983). Furthermore, a failure to file specific, written objections to the Report results in a

party’s waiver of the right to appeal from the judgment of the court based upon such

recommendation. 28 U.S.C. § 636(b)(1). The court concludes that the Magistrate Judge’s Report

accurately summarizes the law and correctly applies it to the instant Complaint. (ECF No. 16.)

Since Plaintiff did not file any specific objections, the court adopts the Report herein. Camby, 718

F.2d at 199.

                                        IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 16) and incorporates it herein. The

court DISMISSES Plaintiff’s Complaint with prejudice.

       IT IS SO ORDERED.




                                                      United States District Judge
November 14, 2018
Columbia, South Carolina




                                                  3
